                   Case 1-20-41759-ess              Doc 63       Filed 10/08/20         Entered 10/08/20 09:13:17




                                            UNITED STATES BANKRUPTCY COURT
                                           _EASTERN_ DISTRICT OF _NEW YORK__


In re Walker Service Corp.                                                                 Case No. 20-41759 ess
      Debtor                                                                      Reporting Period:     Aug-20

                                                                                  Federal Tax I.D. #            XX-XXXXXXX

                                         CORPORATE MONTHLY OPERATING REPORT

     File with the Court and submit a copy to the United States Trustee within 20 days after the end of the month and
     submit a copy of the report to any official committee appointed in the case.
     (Reports for Rochester and Buffalo Divisions of Western District of New York are due 15 days after the end of
     the month, as are the reports for Southern District of New York.)

     REQUIRED DOCUMENTS                                                                Form No.          Document Explanation
                                                                                                         Attached Attached
     Schedule of Cash Receipts and Disbursements                                  MOR-1         x
     Bank Reconciliation (or copies of debtor's bank reconciliations)             MOR-1 (CON'T) x
        Copies of bank statements
        Cash disbursements journals
     Statement of Operations                                                      MOR-2                 x
     Balance Sheet                                                                MOR-3
     Status of Post-petition Taxes                                                MOR-4                 x
        Copies of IRS Form 6123 or payment receipt
        Copies of tax returns filed during reporting period
     Summary of Unpaid Post-petition Debts                                        MOR-4
        Listing of Aged Accounts Payable
     Accounts Receivable Reconciliation and Aging                                 MOR-5
     Taxes Reconciliation and Aging                                               MOR-5
     Payments to Insiders and Professional                                        MOR-6                 x
     Post Petition Status of Secured Notes, Leases Payable                        MOR-6                 x
     Debtor Questionnaire                                                         MOR-7                 x

     I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
     are true and correct to the best of my knowledge and belief.

     Signature of Debtor /S/ Joe Pross                                                                  Date: 9/18/2020




     `
     *Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
     partnership; a manager or member if debtor is a limited liability company.




                                                                                                                                FORM MOR
                                                                                                                                    2/2008
                                                                                                                               PAGE 1 OF 9
                       Case 1-20-41759-ess                                   Doc 63                Filed 10/08/20                       Entered 10/08/20 09:13:17

In re Walker Service Corp.                                        Case No. 20-41759 ess
      Debtor                                             Reporting Period:           Aug-20

                                  SCHEDULE OF CASH RECEIPTS AND DISBURSEMENTS

     Amounts reported should be from the debtor’s books and not the bank statement. The beginning cash should be the ending cash from the prior month
     or, if this is the first report, the amount should be the balance on the date the petition was filed. The amounts reported in the "CURRENT MONTH -
     ACTUAL” column must equal the sum of the four bank account columns. Attach copies of the bank statements and the cash disbursements journal.
     The total disbursements listed in the disbursements journal must equal the total disbursements reported on this page. A bank reconciliation must be
     attached for each account. [See MOR-1 (CON’T)]

                                                                                                            BANK ACCOUNTS
                                                                  OPER                    PAYROLL                   TAX                  OTHER              CURRENT MONTH
                                                                                                                                                           ACTUAL (TOTAL OF
     ACCOUNT NUMBER (LAST 4)
                                                                                                                                                             ALL ACCOUNTS)
     CASH BEGINNING OF MONTH                                              $0.00                      $0.00                $0.00                   $0.00               $0.00
     RECEIPTS
     CASH SALES                                                           $0.00                      $0.00                $0.00                   $0.00               $0.00
     ACCOUNTS RECEIVABLE -                                                $0.00                      $0.00                $0.00                   $0.00               $0.00
     PREPETITION
     ACCOUNTS RECEIVABLE -                                                $0.00                      $0.00                $0.00                   $0.00               $0.00
     POSTPETITION
     LOANS AND ADVANCES                                                   $0.00                      $0.00                $0.00                   $0.00               $0.00
     SALE OF ASSETS                                                       $0.00                      $0.00                $0.00                   $0.00               $0.00
     OTHER (ATTACH LIST)                                                  $0.00                      $0.00                $0.00                   $0.00               $0.00
     TRANSFERS (FROM DIP ACCTS)                                           $0.00                      $0.00                $0.00                   $0.00               $0.00
       TOTAL RECEIPTS                                                     $0.00                      $0.00                $0.00                   $0.00               $0.00
     DISBURSEMENTS
     NET PAYROLL                                                          $0.00                      $0.00                $0.00                   $0.00               $0.00
     PAYROLL TAXES                                                        $0.00                      $0.00                $0.00                   $0.00               $0.00
     SALES, USE, & OTHER TAXES                                            $0.00                      $0.00                $0.00                   $0.00               $0.00
     INVENTORY PURCHASES                                                  $0.00                      $0.00                $0.00                   $0.00               $0.00
     SECURED/ RENTAL/ LEASES                                              $0.00                      $0.00                $0.00                   $0.00               $0.00
     INSURANCE                                                            $0.00                      $0.00                $0.00                   $0.00               $0.00
     ADMINISTRATIVE                                                       $0.00                      $0.00                $0.00                   $0.00               $0.00
     SELLING                                                              $0.00                      $0.00                $0.00                   $0.00               $0.00
     NYS DTF Tax payment                                                  $0.00                      $0.00                $0.00                   $0.00               $0.00


     OWNER DRAW *                                                         $0.00                      $0.00                $0.00                   $0.00               $0.00
     TRANSFERS (TO DIP ACCTS)                                             $0.00                      $0.00                $0.00                   $0.00               $0.00
     PROFESSIONAL FEES                                                    $0.00                      $0.00                $0.00                   $0.00               $0.00
     U.S. TRUSTEE QUARTERLY FEES                                          $0.00                      $0.00                $0.00                   $0.00               $0.00
     COURT COSTS                                                          $0.00                      $0.00                $0.00                   $0.00               $0.00
     TOTAL DISBURSEMENTS                                                  $0.00                      $0.00                $0.00                   $0.00               $0.00

     NET CASH FLOW                                                        $0.00                      $0.00                $0.00                   $0.00               $0.00
     (RECEIPTS LESS DISBURSEMENTS)                                        $0.00                      $0.00                $0.00                   $0.00               $0.00

     CASH – END OF MONTH                                                  $0.00                      $0.00                $0.00                   $0.00               $0.00
     * COMPENSATION TO SOLE PROPRIETORS FOR SERVICES RENDERED TO BANKRUPTCY ESTATE


                                        THE FOLLOWING SECTION MUST BE COMPLETED
     DISBURSEMENTS FOR CALCULATING U.S. TRUSTEE QUARTERLY FEES: (FROM CURRENT MONTH ACTUAL COLUMN)

     TOTAL DISBURSEMENTS                                                                                0
       LESS: TRANSFERS TO OTHER DEBTOR IN                                                               0
     POSSESSION ACCOUNTS
       PLUS: ESTATE DISBURSEMENTS MADE BY                                                               0
     OUTSIDE SOURCES (i.e. from escrow accounts)
     TOTAL DISBURSEMENTS FOR CALCULATING U.S.                                                           0
     TRUSTEE QUARTERLY FEES




                                                                                                                                                                              FORM MOR-1
                                                                                                                                                                                    2/2008
                                                                                                                                                                               PAGE 2 OF 9
                  Case 1-20-41759-ess                        Doc 63            Filed 10/08/20                Entered 10/08/20 09:13:17




In re In re                            Walker Service Corp.         Case No. 20-41759 ess
                                       Debtor              Reporting Period:           Aug-20

                                                      BANK RECONCILIATIONS
      Continuation Sheet for MOR-1
     A bank reconciliation must be included for each bank account. The debtor's bank reconciliation may be substituted for this page.
     (Bank account numbers may be redacted to last four numbers.)


                                               Operating                    Payroll                      Tax                            Other
                                       # 435-5610910                   #                       #                          #
      BALANCE PER                                           $0.00                      $0.00                      $0.00                         $0.00
      BOOKS
                                                             55578.6
      BANK BALANCE                                          $0.00                      $0.00                      $0.00                         $0.00
      (+) DEPOSITS IN                                       $0.00                      $0.00                      $0.00                         $0.00
      TRANSIT (ATTACH
      LIST)
      (-) OUTSTANDING                                       $0.00                      $0.00                      $0.00                         $0.00
      CHECKS ($ 325.00 to
      US TRUSTEE) :
      OTHER (ATTACH                                         $0.00                      $0.00                      $0.00                         $0.00
      EXPLANATION)

      ADJUSTED BANK                                         $0.00                      $0.00                      $0.00                         $0.00
      BALANCE *
     *"Adjusted Bank Balance" must equal "Balance per Books"


     DEPOSITS IN TRANSIT                           Date                      Amount                      Date                       Amount
     N/A




      CHECKS OUTSTANDING                          Ck. #                      Amount                      Ck. #                      Amount
                   N/A




     OTHER




                                                                                                                                                        FORM MOR-1 (CONT.)
                                                                                                                                                                    2/2008
                                                                                                                                                              PAGE 3 OF 9
          Case 1-20-41759-ess                      Doc 63          Filed 10/08/20              Entered 10/08/20 09:13:17




In re Walker Service Corp.                                       Case No.          20-41759 ess
      Debtor                                                     Reporting Period:           Aug-20
                                     STATEMENT OF OPERATIONS (Income Statement)
     The Statement of Operations is to be prepared on an accrual basis. The accrual basis of accounting recognizes revenue
     when it is realized and expenses when they are incurred, regardless of when cash is actually received or paid.

                                         REVENUES                                                  MONTH              CUMULATIVE -FILING
                                                                                                                          TO DATE
     Gross Revenues                                                                                          $0.00                 $0.00
     Less: Returns and Allowances                                                                            $0.00                 $0.00
     Net Revenue                                                                                             $0.00                 $0.00
     COST OF GOODS SOLD
     Beginning Inventory                                                                                     $0.00                 $0.00
     Add: Purchases                                                                                          $0.00                 $0.00
     Add: Cost of Labor                                                                                      $0.00                 $0.00
     Add: Other Costs (attach schedule)                                                                      $0.00                 $0.00
     Less: Ending Inventory                                                                                  $0.00                 $0.00
     Cost of Goods Sold                                                                                      $0.00                 $0.00
     Gross Profit                                                                                            $0.00                 $0.00
     OPERATING EXPENSES
     Advertising                                                                                             $0.00                 $0.00
     Auto and Truck Expense                                                                                  $0.00                 $0.00
     Bad Debts                                                                                               $0.00                 $0.00
     Contributions                                                                                           $0.00                 $0.00
     Employee Benefits Programs                                                                              $0.00                 $0.00
     Officer/Insider Compensation*                                                                           $0.00                 $0.00
     Insurance(state insurance fund)                                                                         $0.00                 $0.00
     Management Fees/Bonuses                                                                                 $0.00                 $0.00
     Office Expense                                                                                          $0.00                 $0.00
     Pension & Profit-Sharing Plans                                                                          $0.00                 $0.00
     Repairs and Maintenance                                                                                 $0.00                 $0.00
     Rent and Lease Expense                                                                                  $0.00                 $0.00
     Salaries/Commissions/Fees                                                                               $0.00                 $0.00
     Supplies                                                                                                $0.00                 $0.00
     Taxes - Payroll                                                                                         $0.00                 $0.00
     Taxes - Real Estate                                                                                     $0.00                 $0.00
     Taxes - Other                                                                                           $0.00                 $0.00
     Travel and Entertainment                                                                                $0.00                 $0.00
     Utilities                                                                                               $0.00                 $0.00
     Other (attach schedule)                                                                                 $0.00                 $0.00
     Total Operating Expenses Before Depreciation                                                            $0.00                 $0.00
     Depreciation/Depletion/Amortization                                                                     $0.00                 $0.00
     Net Profit (Loss) Before Other Income & Expenses                                                        $0.00                 $0.00
     OTHER INCOME AND EXPENSES
     Other Income (attach schedule)                                                                          $0.00                 $0.00
     Interest Expense                                                                                        $0.00                 $0.00
     Other Expense (attach schedule)                                                                         $0.00                 $0.00
     Net Profit (Loss) Before Reorganization Items                                                           $0.00                 $0.00
     REORGANIZATION ITEMS
     Professional Fees                                                                                       $0.00                 $0.00




                                                                                                                                       FORM MOR-2
                                                                                                                                             2/2008
                                                                                                                                        PAGE 4 OF 9
           Case 1-20-41759-ess                             Doc 63   Filed 10/08/20   Entered 10/08/20 09:13:17




In re Walker Service Corp.                                            Case No.          20-41759 ess
      Debtor                                                          Reporting Period:           Aug-20
                                          STATEMENT OF OPERATIONS (Income Statement)
     U. S. Trustee Quarterly Fees                                                            $325.00                 $325.00
     Interest Earned on Accumulated Cash from Chapter 11 (see continuation                     $0.00                   $0.00
     sheet)
     Gain (Loss) from Sale of Equipment                                                        $0.00                    $0.00
     Other Reorganization Expenses (attach schedule)                                           $0.00                    $0.00
     Total Reorganization Expenses                                                             $0.00                    $0.00
     Income Taxes                                                                              $0.00                    $0.00
     Net Profit (Loss)                                                                     ($325.00)                ($325.00)
     *"Insider" is defined in 11 U.S.C. Section 101(31).


     BREAKDOWN OF “OTHER” CATEGORY

     OTHER COSTS
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
     OTHER OPERATIONAL EXPENSES
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
     OTHER INCOME
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
     OTHER EXPENSES
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
     OTHER REORGANIZATION EXPENSES
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00
                                                                                               $0.00                   $0.00

     Reorganization Items - Interest Earned on Accumulated Cash from Chapter 11:
     Interest earned on cash accumulated during the chapter 11 case, which would not have been earned but for the
     bankruptcy proceeding, should be reported as a reorganization item.




                                                                                                                            FORM MOR-2
                                                                                                                                  2/2008
                                                                                                                             PAGE 5 OF 9
                Case 1-20-41759-ess                        Doc 63           Filed 10/08/20                Entered 10/08/20 09:13:17



In re Walker Service Corp.                                                                    Case No. 20-41759 ess
      Debtor                                                                                  Reporting Period:
                                                                                                           Aug-20

                                            STATUS OF POST-PETITION TAXES

     The beginning tax liability should be the ending liability from the prior month or, if this is the first report, the
     amount should be zero.
     Attach photocopies of IRS Form 6123 or payment receipt to verify payment or deposit of federal payroll taxes.
     Attach photocopies of any tax returns filed during the reporting period.

                                                               Amount
                                                               Withheld
                                             Beginning          and/or          Amount                        Check # or
     Federal                                   Tax             Accrued           Paid          Date Paid        EFT      Ending Tax
     Withholding                                      $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     FICA-Employee                                    $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     FICA-Employer                                    $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Unemployment                                     $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Income                                           $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Other:_____________                              $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
       Total Federal Taxes                            $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     State and Local                                  $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Withholding                                      $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Sales                                            $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Excise                                           $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Unemployment                                     $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Real Property                                    $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Personal Property                                $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Other:_____________                              $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
      Total State and Local                           $0.00           $0.00           $0.00           $0.00           $0.00      $0.00


     Total Taxes                                      $0.00           $0.00           $0.00           $0.00           $0.00      $0.00

                                   SUMMARY OF UNPAID POST-PETITION DEBTS

     Attach aged listing of accounts payable.
                                                                              Number of Days Past Due
                                                Current           0-30            31-60           61-90          Over 91      Total
     Accounts Payable                                 $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Wages Payable                                    $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Taxes Payable                                    $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Rent/Leases-Building                             $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Rent/Leases-Equipment                            $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Secured Debt/Adequate                            $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Protection Payments
     Professional Fees                                $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Amounts Due to Insiders                          $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Other:______________                             $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Other:______________                             $0.00           $0.00           $0.00           $0.00           $0.00      $0.00
     Total Post-petition Debts                        $0.00           $0.00           $0.00           $0.00           $0.00      $0.00

     Explain how and when the Debtor intends to pay any past due post-petition debts.


                                                                                                                                         FORM MOR-4
                                                                                                                                               2/2008
                                                                                                                                          PAGE 6 OF 9
             Case 1-20-41759-ess   Doc 63   Filed 10/08/20   Entered 10/08/20 09:13:17



In re Walker Service Corp.                           Case No. 20-41759 ess
      Debtor                                         Reporting Period:
                                                                  Aug-20




                                                                                         FORM MOR-4
                                                                                               2/2008
                                                                                          PAGE 7 OF 9
            Case 1-20-41759-ess                          Doc 63            Filed 10/08/20                 Entered 10/08/20 09:13:17




In re Walker Service Corp.                                        Case No.          20-41759 ess
      Debtor                                                      Reporting Period:           Aug-20


                                             PAYMENTS TO INSIDERS AND PROFESSIONALS

     Of the total disbursements shown on the Cash Receipts and Disbursements Report (MOR-1) list the amount paid to insiders (as defined in
     Section 101(31) (A)-(F) of the U.S. Bankruptcy Code) and to professionals. For payments to insiders, identify the type of compensation paid
     (e.g. Salary, Bonus, Commissions, Insurance, Housing Allowance, Travel, Car Allowance, Etc.). Attach additional sheets if necessary.


                                                      INSIDERS
                  NAME                   TYPE OF PAYMENT              AMOUNT PAID            TOTAL PAID TO DATE
     None




                           TOTAL PAYMENTS TO INSIDERS                                    0



                                          DATE OF COURT                    PROFESSIONALS
                                             ORDER
                                           AUTHORIZING                                                                                             TOTAL INCURRED &
                  NAME                      PAYMENT               AMOUNT APPROVED               AMOUNT PAID            TOTAL PAID TO DATE              UNPAID*
     None




                   TOTAL PAYMENTS TO PROFESSIONALS                                       0
     * INCLUDE ALL FEES INCURRED, BOTH APPROVED AND UNAPPROVED



          POST-PETITION STATUS OF SECURED NOTES, LEASES PAYABLE
                   AND ADEQUATE PROTECTION PAYMENTS

                                           SCHEDULED
                                        MONTHLY PAYMENT               AMOUNT PAID            TOTAL UNPAID POST-
          NAME OF CREDITOR                    DUE                    DURING MONTH                PETITION
     None




                                           TOTAL PAYMENTS                                0




                                                                                                                                                           FORM MOR-6
                                                                                                                                                                2/2008
                                                                                                                                                           PAGE 8 OF 9
           Case 1-20-41759-ess             Doc 63       Filed 10/08/20        Entered 10/08/20 09:13:17




In re Walker Service Corp.                                                        Case No.          20-41759 ess
      Debtor                                                                      Reporting Period:           Aug-20



                                           DEBTOR QUESTIONNAIRE
       Must be completed each month. If the answer to any of the                        Yes               No
       questions is “Yes”, provide a detailed explanation of each item.
       Attach additional sheets if necessary.
       Have any assets been sold or transferred outside the normal course of                              x
   1   business this reporting period?
       Have any funds been disbursed from any account other than a debtor in                              x
   2   possession account this reporting period?
       Is the Debtor delinquent in the timely filing of any post-petition tax                             x
   3   returns?
       Are workers compensation, general liability or other necessary insurance                           x
   4   coverages expired or cancelled, or has the debtor received notice of
       expiration or cancellation of such policies?
   5   Is the Debtor delinquent in paying any insurance premium payment?                                  x
       Have any payments been made on pre-petition liabilities this reporting                              x
   6   period?
       Are any post petition receivables (accounts, notes or loans) due from                              x
   7   related parties?
   8   Are any post petition payroll taxes past due?                                                      x
   9   Are any post petition State or Federal income taxes past due?                                      x
  10   Are any post petition real estate taxes past due?                                                  x
  11   Are any other post petition taxes past due?                                                         x
  12   Have any pre-petition taxes been paid during this reporting period?                                x
  13 Are any amounts owed to post petition creditors delinquent?                                          x
  14 Are any wage payments past due?                                                                      x
     Have any post petition loans been been received by the Debtor from any                               x
  15 party?
  16 Is the Debtor delinquent in paying any U.S. Trustee fees?                                            x
     Is the Debtor delinquent with any court ordered payments to attorneys or                             x
  17 other professionals?
     Have the owners or shareholders received any compensation outside of                                 x
  18 the normal course of business?




                                                                                                               FORM MOR-7
                                                                                                                     2/2008
                                                                                                                PAGE 9 OF 9
